DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “or” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Comstock (US 20180062342 A1), and in further view of KUMKAR (US 20210170530 A1) and Geerlings (US 10131016 B1).
Regarding claim 1, Comstock teaches a method for processing a transparent workpiece, the method comprising: 
directing a laser beam (laser 5) oriented along a beam pathway (Paragraph 287; method of directing a laser beam along a beam pathway) into an impingement surface of the transparent workpiece at an impingement location (Paragraph 287; laser is directed into the transparent workpiece), wherein: 
the laser beam in free space comprises an oblong angular spectrum (Paragraph 113; the laser beam having a non-axisymmetrical cross section of an oblong cross-sectional shape)
and a portion of the laser beam directed into the transparent workpiece comprises a laser beam focal line and generates an induced absorption to produce a defect within the transparent workpiece (Paragraph 287; laser is directed into the transparent workpiece and forms a focal line and generates an induced absorption within the transparent workpiece, the induced absorption producing a defect with in the transparent workpiece), the laser beam focal line comprising: 
a wavelength λ (Paragraph 288; wavelength λ); 
a spot size wo (Paragraph 289; effective spot size of wo); 
a Rayleigh range ZR that is greater than                         
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            D
                                        
                                    
                                    π
                                    
                                        
                                            w
                                        
                                        
                                            o
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    λ
                                
                            
                        
                    , where FD is a dimensionless divergence factor comprising a value of 10 or greater (Paragraph 290; Rayleigh range ZR that is greater than                         
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            D
                                        
                                    
                                    π
                                    
                                        
                                            w
                                        
                                        
                                            o
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    λ
                                
                            
                        
                     where                         
                            
                                
                                    F
                                
                                
                                    D
                                
                            
                        
                     is a dimensionless divergence factor is that is greater than 10); 
Comstock fails to teach:
the laser beam in free space comprises an oblong angular spectrum comprising an axis of symmetry extending from a first axis end having a first radius of curvature to a second axis end having a second radius of curvature, where the first radius of curvature and the second radius of curvature are different; 
and an internal focal line angle of greater than 10 o relative to a plane orthogonal to the impingement surface at the impingement location, such that the defect comprises a defect angle within the transparent workpiece of greater than 10 o relative to a plane orthogonal to the impingement surface at the impingement location.
KUMKAR (US 20210170530 A1) teaches a system for asymmetrical optical beam shaping, wherein:
the laser beam in free space (Paragraphs 212-213; intensity cross section of laser beam after passing aperture 50) 
Figure 7 clearly shows that aperture 50 sits before material 9 to be processed.
comprises an oblong angular spectrum comprising an axis of symmetry extending from a first axis end having a first radius of curvature to a second axis end having a second radius of curvature, where the first radius of curvature and the second radius of curvature are different (Figures 22C/23C; the intensity distribution of the laser beam is symmetrical across a z-axis of symmetry and the ends of those axis have two radii of curvatures which clearly have different radius of curvature); 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Comstock with Kumkar and had the laser beam in free space comprise an oblong angular spectrum as stated. This would have been done to facilitate providing a separation or cutting process with increased cut edge precision (Kumkar Paragraph 8).
Further, the MEPE teaches that mere changes in shape are not patentably distinguishable over prior art unless there exists persuasive evidence that the particular shape was significant. MPEP2144.04IVB.
	Comstock modified with Kumkar fails to teach:
and an internal focal line angle of greater than 10o relative to a plane orthogonal to the impingement surface at the impingement location, 
such that the defect comprises a defect angle within the transparent workpiece of greater than 10o relative to a plane orthogonal to the impingement surface at the impingement location.
Geerlings teaches a laser system for cutting transparent material, wherein:
the use of a buffer material 140 
and an internal focal line angle of greater than 10o relative to a plane orthogonal to the impingement surface at the impingement location (Figure 11; central axis A of the laser beam has an angle of alpha with respect to the substrate surface 120), 
Column 6 Lines 61-67 teaches an angle of incidence alpha of 30 degrees produces the desired draft angle beta of 20 degrees in the laser-induced channel within the substrate. Column 1 Lines 44-47 teaches that the laser-induced channels within the substrate that has a draft angle beta greater than or equal to 20 degrees.
such that the defect comprises a defect angle within the transparent workpiece of greater than 10o relative to a plane orthogonal to the impingement surface at the impingement location (Figure 11; laser-induced channel 136 comprises an angle of beta with respect to the substrate surface).
Column 1 Lines 44-47 teaches that the laser-induced channels within the substrate that has a draft angle beta greater than or equal to 20 degrees.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Comstock with Geerlings and positioned the laser and the material such that the internal focal line and defect angle be of 10 degrees or more. This would have been done to aid separation of a first and second substrate portions especially when the substrate portion is relatively small and is also useful in zero-kerf material separation processes in which essentially no material is removed (Geerlings Column 6 Lines 20-44).
	
	Regarding claim 2, Comstock teaches the method of claim 1, wherein 
the laser beam focal line comprises a circular angular spectrum (Paragraph 156 Figure 11B; beta-beta clearly shows that the center of the focal line’s cross-sectional profile) within the transparent workpiece (Figure 16 Paragraph 173; the focal line is directed into the substrate).
Paragraph 83 also specifies that the center of the focal line is within the glass substrate.
Further, the MEPE teaches that mere changes in shape are not patentably distinguishable over prior art unless there exists persuasive evidence that the particular shape was significant. MPEP2144.04IVB.

	Regarding claim 3, Comstock teaches the method of claim 1, further comprising
	impinging the laser beam onto a phase altering optical element to apply a phase alteration to the laser beam such that the laser beam in free space comprises the oblong angular spectrum (Paragraph 82; providing a typical laser beam to a phase modifying element forming a focal line).
	It is well known in the art to the use of a phase modifying element alters the phase and intensity profile of a laser beam as evidenced by Kleiner (US 20170259375 A1).

	Regarding claim 4, Comstock teaches the method of claim 3, wherein
	the phase altering optical element comprises a static phase altering optical element (Paragraph 82; providing a typical laser beam to an axicon which is a static phase altering optical element).

Regarding claim 5, Comstock teaches the method of claim 4, wherein
	 the static phase altering optical element (axicon 3) comprises an oblong axicon having a base portion and a conical portion extending from the base portion (Figure 8A Paragraph 132; modified axicon consisting of a surface 3a’ and a base portion from which the surface extends from); 
	Paragraph 132 further teaches that the axicon has a complex profile shaped that the surface varies such that the variable radius of curvature changes or that the optical surface can have a conical component. 
	Kumkar further teaches:
and the base portion comprises an oblong perimeter having an axis of symmetry extending from a first axis end, having a first radius of curvature, to a second axis end, having a second radius of curvature, where the first radius of curvature of the base portion and the second radius of curvature of the base portion are different.
Paragraph 223 teaches that an azimuthal segmented phase mask results in an asymmetrical intensity distribution and that the asymmetry in the beam shape originates from the asymmetry in the segments.
It would be logical for one of ordinary skill in the art to shape the static phase altering optical element in a manner as which to achieve the desired shape of the oblong angular spectrum of the laser beam and shaping the static phase altering optical element according to the desired angular spectrum would be ideal.
The MEPE teaches that mere changes in shape are not patentably distinguishable over prior art unless there exists persuasive evidence that the particular shape was significant. MPEP2144.04IVB.

	Regarding claim 6, Comstock teaches the method of claim 3, wherein:
	the phase altering optical element comprises an adaptive phase altering optical element (Paragraph 82; phase modifying element such as a spatial light modulator).
	
	Regarding claim 7, Comstock teaches the method of claim 6, wherein 
the adaptive phase altering optical element comprises a spatial light modulator (Paragraph 82; phase modifying element such as a spatial light modulator), a deformable mirror, or an adaptive phase plate.
See claim interpretation above for “or”.

Regarding claim 8, Comstock teaches the method of claim 1.
Geerlings further teaches: 
the internal focal line angle is from 15° to 40° (Figure 11; central axis A of the laser beam has an angle of alpha with respect to the substrate surface 120).
Column 6 Lines 61-67 teaches an angle of incidence alpha of 30 degrees produces the desired draft angle beta of 20 degrees in the laser-induced channel within the substrate.
Same motivation as claim 1.

Regarding claim 9, Comstock teaches the method of claim 1.
Kumkar further teaches:
the laser beam comprises a first set of light rays and a second set of light rays that collectively comprise the oblong angular spectrum (Figure 24B Paragraph 221; such intensity distributions can be created by superposing multiple beams) and the method further comprises obstructing the second set of light rays with an obstructive optical element such that the laser beam in free space downstream the obstructive optical element comprises the first set of light rays and comprises an interrupted oblong angular spectrum (Figure 3 Paragraph 136; focus zone of the light rays can be adjusted by aperture 50); 
Same motivation as claim 1.
Paragraph 35 teaches that the asymmetric beam shaping shown in Figures 23B-C and 24B is at least partly responsible due to the beam aperture. As can be seen in Figure 24B, a portion of Figure 23C is obstructed.
Geerlings further teaches:
the first set of light rays impinge the impingement surface of transparent workpiece at one or more ray propagation angles that are each less than or equal to 90° relative a plane orthogonal to the impingement surface of the transparent workpiece at the impingement location (Figure 11; central axis A of the laser beam has an angle of alpha with respect to the substrate surface 120).
and the second set of light rays are aligned such that, if unobstructed, the second set of light rays would impinge the transparent workpiece at one or more ray propagation angles that are each greater than 90° relative a plane orthogonal to the impingement surface of the transparent workpiece at the impingement location.
Column 3 Lines 62-64 teaches that the process path extends to at least one edge of the substrate. As can be seen in Figure 8, for the process path to extend to at least one edge of the substrate, the laser beam would need to pass over the corner between the sides of the substrate and the top of the substrate. In this position, a second set of light would, if unobstructed impinge the substrate’s side walls while a first set of light would impinge the substrate’s top surface. While impinging the side walls, the second set of light rays would impinge the transparent workpiece at an angle greater than 90 degrees to the workpiece’s top surface.
Same motivation as claim 1.
	
	Regarding claim 10, Comstock teaches the method of claim 1, further comprising:
	translating at least one of the transparent workpiece and the laser beam relative to each other along a contour line to form a contour comprising a plurality of defects (Figure 15A Paragraph 167; contour also referred to as fault lines 110 can be produced by translating either the workpiece 7 or focal line 4).

	Regarding claim 11, Comstock teaches the method of claim 10.
	Geerlings further teaches:
	the laser beam focal line extends from the impingement surface of the transparent workpiece to an edge surface of the transparent workpiece such that the plurality of defects each extend from the impingement surface of the transparent workpiece to the edge surface of the transparent workpiece (Figure 2 Column 3 Lines 62-64; process path 118 and resulting line of separation extend from the top surface to at least one edge of the substrate 112).
	Since the laser focal line produces the line of separation, the laser focal line also extends from the surface of the substrate to at least one of the edges of the substrate.
	Same motivation as claim 1.

	Regarding claim 12, Comstock teaches the method of claim 10, wherein 
the contour line comprises a curved contour line (Paragraph 167; contour have a curvature), 
the contour comprises a curved contour (Paragraph 167; contour have a curvature), and 
translating at least one of the transparent workpiece and the laser beam relative to each other along the curved contour line (Paragraph 167; the contours can be provided by translating either the workpiece 7 or the focal line 4) 
Geerlings further teaches:
the method further comprises rotating the laser beam (Column 9 Lines 43-50; when the laser process is performed along a non-linear process path, the nozzle may be rotated about a vertical axis to maintain the desired angle)
such that each defect of the plurality of defects is directed radially inward or radially outward relative the curved contour line.
Maintaining an angle while processing a non-linear path would result in a radially inward or radially outward plurality of defects relative to the curved contour line.
Same motivation as claim 1.

Regarding claim 13, Comstock teaches the method of claim 12.
Geerlings further teaches:
the curved contour line comprises a closed curved contour line and the curved contour comprises a closed curved contour (Figure 3 Column 3 Lines 54-64; the substrate may be severed or separated into two separate portions which is the result of a closed process path).
Same motivation as claim 1.

Regarding claim 14, Comstock teaches the method of claim 12, further comprising 
applying a stress to the contour to separate the transparent workpiece along the contour (Figure 3 Column 3 Lines 54-64; the substrate may be severed or separated into two separate portions by physical stress).
Same motivation as claim 1.

Regarding claim 16, Comstock teaches the method of claim 1, wherein
the dimensionless divergence factor FD comprises a value of from about 10 to about 2000 (Paragraph 17; dimensionless divergence factor that is greater than 15 and preferably greater than 50); 
and a spacing between adjacent defects is about 50 um or less (Paragraph 72; perforations are spaced 50 microns or less).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Comstock (US 20180062342 A1), KUMKAR (US 20210170530 A1), and Geerlings (US 10131016 B1) and in further view of Marjanovic (US 20150166396 A1).
Regarding claim 15, Comstock teaches the method of claim 1, wherein
the laser beam comprises a pulsed laser beam output by a beam source (Paragraphs 5 and 12; laser source which outputs a pulsed laser beam into a laser beam focal line)
	Comstock fails to teach:
the laser beam comprises a pulsed laser beam output by a beam source that produces pulse bursts comprising 2 sub-pulses per pulse burst or more.
Marjanovic teaches a laser beam for processing a transparent material, wherein:
the use of a rapid sequence of sub-pulses is advantageous for such processing such as the use of three pulses within one burst (Paragraph 107)
A sequence of sub-pulses that comprise a burst inherently require more than one sub-pulse per burst by definition of the word sequence. 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Comstock with Marjanovic and used a pulsed laser beam that produces pulse bursts comprising at least 2 sub-pulses. This would be done to allow access to larger timescales of high intensity interaction with the material than is possible with single-pulse lasers (Marjanovic Paragraph 107).
	
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Comstock (US 20180062342 A1) and in further view of Geerlings (US 10131016 B1).
Regarding claim 17, Comstock teaches a method for processing a transparent workpiece, the method comprising: 
directing a laser beam (laser 5) oriented along a beam pathway (Paragraph 287; method of directing a laser beam along a beam pathway) from free space (Figure 16; laser beam 2 can clearly be seen traveling through free space before reaching the transparent workpiece 7) into an impingement surface of the transparent workpiece at an impingement location (Paragraph 287; laser is directed into the transparent workpiece 7), wherein: 
the impingement surface comprises a non-planar topography;
The MEPE teaches that mere changes in shape are not patentably distinguishable over prior art unless there exists persuasive evidence that the particular shape was significant. MPEP2144.04IVB.
Further, having an impingement surface that comprises a non-planar topology is well known in the art as evidenced by IKETANI (JP 2012115875 A).
a portion of the laser beam in free space comprises a non-circular angular spectrum (Figure 16 Paragraph 112; focal line beam cross-section may be elliptical and at least a portion of the ellipse is outside of the workpiece); 
and 58Attorney Docket No.: SP19-169a portion of the laser beam directed into the transparent workpiece comprises a laser beam focal line and generates an induced absorption to produce a defect within the transparent workpiece (Paragraph 287; laser is directed into the transparent workpiece and forms a focal line and generates an induced absorption within the transparent workpiece, the induced absorption producing a defect with in the transparent workpiece), the laser beam focal line comprising: 
a wavelength λ (Paragraph 288; wavelength λ);
 a spot size wo (Paragraph 289; effective spot size of wo); 
a Rayleigh range ZR that is greater than                         
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            D
                                        
                                    
                                    π
                                    
                                        
                                            w
                                        
                                        
                                            o
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    λ
                                
                            
                        
                    , where FD is a dimensionless divergence factor comprising a value of 10 or greater (Paragraph 290; Rayleigh range ZR that is greater than                         
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            D
                                        
                                    
                                    π
                                    
                                        
                                            w
                                        
                                        
                                            o
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    λ
                                
                            
                        
                     where                         
                            
                                
                                    F
                                
                                
                                    D
                                
                            
                        
                     is a dimensionless divergence factor is that is greater than 10); 
Comstock fails to teach:
and an internal focal line angle of greater than 10 o relative to a plane orthogonal to the impingement surface at the impingement location, 
such that the defect comprises a defect angle within the transparent workpiece of greater than 10 o relative to a plane orthogonal to the impingement surface at the impingement location.
Geerlings teaches a laser system for cutting transparent material, wherein:
the use of a buffer material 140 
and an internal focal line angle of greater than 10o relative to a plane orthogonal to the impingement surface at the impingement location (Figure 11; central axis A of the laser beam has an angle of alpha with respect to the substrate surface 120), 
Column 6 Lines 61-67 teaches an angle of incidence alpha of 30 degrees produces the desired draft angle beta of 20 degrees in the laser-induced channel within the substrate. Column 1 Lines 44-47 teaches that the laser-induced channels within the substrate that has a draft angle beta greater than or equal to 20 degrees.
such that the defect comprises a defect angle within the transparent workpiece of greater than 10o relative to a plane orthogonal to the impingement surface at the impingement location (Figure 11; laser-induced channel 136 comprises an angle of beta with respect to the substrate surface).
Column 1 Lines 44-47 teaches that the laser-induced channels within the substrate that has a draft angle beta greater than or equal to 20 degrees.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Comstock with Geerlings and had the internal focal line and defect angle be of 10 degrees or more. This would have been done to aid separation of a first and second substrate portions especially when the substrate portion is relatively small and is also useful in zero-kerf material separation processes in which essentially no material is removed (Geerlings Column 6 Lines 20-44).

Regarding claim 18, Comstock teaches a method of claim 17, further comprising 
impinging the laser beam onto an adaptive phase altering optical element (Paragraph 82; phase modifying element such as a spatial light modulator) to apply a phase alteration to the laser beam such that the laser beam in free space comprises the non-circular angular spectrum (Paragraph 82; providing a typical laser beam to a phase modifying element forming a focal line).
Paragraph 112 teaches that the focal line beam cross-section may be elliptical and at least a portion of the ellipse is outside of the workpiece.
	Further, it is well known in the art to the use of a phase modifying element alters the phase and intensity profile of a laser beam as evidenced by Kleiner (US 20170259375 A1).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Comstock (US 20180062342 A1) and Geerlings (US 10131016 B1), and in further view of Iketani (JP 2012115875 A).
Regarding claim 19, Comstock as modified teaches the method of claim 17.
Comstock fails to teach: 
the non-planar topography of the impingement surface is a variable topography and the method further comprises: 
applying a first phase alteration to the laser beam using the adaptive phase altering optical element such that the laser beam in free space comprises the non-circular angular spectrum, wherein the non-circular angular spectrum is a first non-circular angular spectrum; 
directing the laser beam into the impingement surface of the transparent workpiece at the impingement location, wherein the impingement location comprises a first impingement location comprising a first local topography such that the portion of the laser beam directed into the transparent workpiece comprises the laser beam focal line and forms a first defect; 
translating at least one of the transparent workpiece and the laser beam relative to each other from the first impingement location to a second impingement location comprising a second local topography that is different from the first local topography; 
applying a second phase alteration to the laser beam using the adaptive phase altering optical element such that the laser beam in free space comprises a second non-circular angular spectrum; 
and 59Attorney Docket No.: SP19-169directing the laser beam into the impingement surface of the transparent workpiece at the second impingement location such that the portion of the laser beam directed into the transparent workpiece comprises the laser beam focal line and forms a second defect.
Iketani teaches a laser beam machining apparatus, wherein:
the non-planar topography of the impingement surface is a variable topography (cylindrical pipe-shaped object OB) and the method further comprises: 
applying a first phase alteration to the laser beam using the adaptive phase altering optical element such that the laser beam in free space comprises the non-circular angular spectrum, wherein the non-circular angular spectrum is a first non-circular angular spectrum (Paragraph 35; laser light is applied toward the mirror device which includes a spatial light modulator to form a fine pattern on the object of the to be processed workpiece OB); 
Paragraph 2 specifies that the pattern which is applied is complex and Paragraph 5 states that the pattern is complicated. A circular pattern fits neither of these definitions.
directing the laser beam into the impingement surface of the transparent workpiece at the impingement location (Figure 14 Paragraph 7; the DMD [two-dimensional spatial optical modulator] directs the laser toward the surface of the object to form an image corresponding to a pattern of the two dimensional spatial light modulator on the surface of the object to be processed), wherein the impingement location comprises a first impingement location (one reference rotation position signal and moving position) comprising a first local topography such that the portion of the laser beam directed into the transparent workpiece comprises the laser beam focal line and forms a first defect (Paragraph 36; the rotation angle data supply circuit 162 stores data representing a pattern to be formed on the object to be machined with respect to the rotation angle and the moving position and laser processing is performed with a pattern set for each rotation angle and movement position of the object to machined); 
translating at least one of the transparent workpiece and the laser beam relative to each other from the first impingement location to a second impingement location comprising a second local topography that is different from the first local topography (Paragraph 2 and 7; method of moving the laser relative to the laser beam emitted along the axial direction while rotating the jig around the central axis); 
Furthermore, Paragraph 25 and Figure 4 shows several processing heads which process the processing object from different directions as to not overlap each other.
applying a second phase alteration to the laser beam using the adaptive phase altering optical element (a different reference rotation position signal and moving position) such that the laser beam in free space comprises a second non-circular angular spectrum (Paragraph 36; the rotation angle detection circuit 162 stores data representing a pattern to be formed on the object to be machined with respect to the rotation angle and the moving position and laser processing is performed with a pattern set for each rotation angle and movement position of the object to machined); 
and 59Attorney Docket No.: SP19-169directing the laser beam into the impingement surface of the transparent workpiece at the second impingement location such that the portion of the laser beam directed into the transparent workpiece comprises the laser beam focal line and forms a second defect (Paragraph 37; the processing laser beam forms an image corresponding to the pattern by the DMD 110 on the surface of the object to be processed OB).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Comstock with Iketani and operate the laser beam and the phase altering optical system in the manner described. This would have been done to facilitate drawing a complex pattern on an irradiating object (Iketani Paragraph 2).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Comstock (US 20180062342 A1), Geerlings (US 10131016 B1), and Iketani (JP 2012115875 A) and in further view of NOMURA (US 20210146482 A1).
Regarding claim 20, Comstock as modified teaches the method of claim 19.
Comstock fails to teach:
imaging the impingement surface using an imaging system thereby generating image data of the impingement surface; 
determining the first local topography and the second local topography based on the image data; determining the first phase alteration and the second phase alteration based on the first local topography and the second local topography, respectively; 
instructing the adaptive phase altering optical element, using a controller, to apply the first phase alteration when directing the laser beam into the impingement surface of the transparent workpiece at the first impingement location; 
and instructing the adaptive phase altering optical element, using the controller, to apply the second phase alteration when directing the laser beam into the impingement surface of the transparent workpiece at the second impingement location.
NOMURA (US 20210146482 A1) teaches a laser processing apparatus, wherein:

imaging the impingement surface using an imaging system thereby generating image data of the impingement surface (Paragraph 63; wavefront measuring unit 28 gathers wave front data of the laser beam 21 in a manner to obtain ideal processing results at a processing spot during processing operation); 
determining the first local topography and the second local topography based on the image data (Paragraph 6; a method of adjusting a phase pattern which is capable of obtaining desired processed results by restraining the differences between laser beams applied to workpiece on different laser processing apparatuses); 
Different laser beam apparatuses, such as the three different directional laser beams of IKETANI would each receive their own wave front data based on the reflected image (NOMURA Paragraph 50).
determining the first phase alteration and the second phase alteration based on the first local topography and the second local topography, respectively (Paragraph 95; determining section 105 of the control unit determines whether the values of the respective Zernike coefficients of the wavefront data are close enough to the desired values and if not, the Zernike coefficients are adjusted);
instructing the adaptive phase altering optical element, using a controller, to apply the first phase alteration when directing the laser beam into the impingement surface of the transparent workpiece at the first impingement location (Paragraph 95; the phase pattern generating section 102 of the control unit 100 displays a phase pattern including the changed Zernike coefficient on the display portion 241 of the spatial light modulator 24); 
and instructing the adaptive phase altering optical element, using the controller, to apply the second phase alteration when directing the laser beam into the impingement surface of the transparent workpiece at the second impingement location.
Different laser beam apparatuses, such as the three different directional laser beams of IKETANI would perform their own adjustments.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Comstock with Nomura and gather imaging data on different locations and using different apparatuses. This would have been done to restrain the differences between laser beams applied to workpieces on different laser processing apparatuses (NOMURA Paragraph 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763